May 5, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 25, 27-37, and 42-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 27-37, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over KILINCSOY et al (U.S. Patent Application Publication No. 

    PNG
    media_image1.png
    345
    484
    media_image1.png
    Greyscale

KILINCSOY et al teach the structure substantially as claimed including seat comprising: a base support extending under a base 32 of the seat; a squab support extending behind a squab 34 of the seat, the base support and the squab support being portions of a seat shell 40, the seat presenting a base seating surface upward of the base support and a squab seating surface forward of the squab support; a first inflatable bladder 2 located in a thoracic region of the seat and extending from a mid-point of the squab support to an upper end of the squab support; and a second inflatable bladder located in a lumbar region of the seat, extending from a lower end of the squab support to the mid-point of the squab support (see the specification where it reads “The casing has a hose line or a connection for a hose line in order to be able to influence the quantity of the liquid inside the casing.”), and having a fixed position relative to the squab support, the second inflatable bladder also being adjacent to and angled relative to the first 

    PNG
    media_image2.png
    234
    146
    media_image2.png
    Greyscale

However, Hauck et al teach the concept of making part of a vehicle seat shell from a laminar material. 

    PNG
    media_image3.png
    138
    319
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    155
    201
    media_image4.png
    Greyscale

Poisson teaches the concept of a squab support follows a continuously concave shape from the thoracic region of the seat to the lumbar region of the seat, such that an angle of the squab support relative to vertical is greater in the lumbar region of the seat than in the thoracic region of the seat (see annotated Figures 1 and 3 of the Poisson 
It would have been obvious and well within the level of ordinary skill in the art to modify the seat, as taught by KILINCSOY et al, to include a shell made from a laminar material, as taught by Hauck et al, since the laminar shell would provide greater protection to a person in the seat during a collision or when the seat is subjected to abnormal or excessive forces during an impact.  It would have been obvious and well within the level of ordinary skill in the art to manufacture a vehicle seat with a squab support follows a continuously concave shape from the thoracic region of the seat to the lumbar region of the seat, such that an angle of the squab support relative to vertical is greater in the lumbar region of the seat than in the thoracic region of the seat, such as the backrest taught by Poisson, since it is  matter of design choice that is also designed to support  and provide maximum support to the lower back of a person seated in the seat.  
As for claim 27, KILINCSOY et al teach that the squab seating surface is defined by an upholstery layer 20 at least partially covering the squab support, and at least one bladder is located between the squab support and the upholstery layer.  
As for claim 28, KILINCSOY et al teach a resiliently compressible layer 10 located between the upholstery layer and the at least one bladder.
o.
As for claim 30, KILINCSOY et al teach that the inflation of the bladders causes an inclination of the squab seating surface relative to the inclination of the base seating surface to o.
As for claim 31, KILINCSOY et al teach that the seat comprises a headrest and the headrest is configured so that the position of the forward surface of the headrest is independent of the state of inflation of the first and second bladders.
As for claim 32, KILINCSOY et al teach that the headrest comprises a headrest support attached to the squab support, a headrest surface forward of the headrest support and a third inflatable bladder located between the headrest support and the headrest surface.
As for claim 33, KILINCSOY et al teach that the headrest support is integral with the squab support.
As for claim 34, KILINCSOY et al teaches a thigh roll at the forward end of the base support, the thigh roll comprising a fourth inflatable bladder located above the forward part of the base support.
As for claim 35, KILINCSOY et al teaches that inclination of the squab seating surface in the lumbar region relative to the base seating surface is influenced by inflation of the second inflatable bladder.
As for claim 36, KILINCSOY et al teaches that inclination of the squab seating surface in the thoracic region relative to the base seating surface is influenced by inflation of the first inflatable bladder.

As for claim 42, KILINCSOY et al teaches a control mechanism 60 configured for collectively controlling the inflation of the first and second bladders in response to a user input such that the angle of the inclination of the squab 4 of 11 LEGAL02/40129242v1Appl. No. 16/340,933 Response dated November 24, 2020 seating surface in the lumbar region can be altered whilst the angle of the inclination of the squab seating surface in the thoracic region remains substantially constant.
As for claim 43, KILINCSOY et al teaches that whilst an inclination of the squab seating surface in the thoracic region remains substantially constant it is more upright than an inclination of the squab seating surface in the lumbar region.
As for claim 44, KILINCSOY et al teaches that the control mechanism is configured to, whilst collectively controlling the inflation of the first and second bladders, maintain an inclination of the thoracic region of the seat at less than 28o to vertical over a range of inclination of the lumbar region of the seat that exceeds 34o to vertical.
As for claim 45, KILINCSOY et al teaches the seat being installed in a vehicle.
As for claim 46, KILINCSOY et al teaches the seat being as claimed in claim 25.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Rodney B White/Primary Examiner, Art Unit 3636